813 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur W. BRADLEY, Appellant,v.John F. LEHMAN, Jr., Secretary of the Navy, Appellee,andDan Strickler, Robert Rish, Carl Costanzo, Robert Fountainand Department of the Navy, Defendants.
No. 85-2135.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1986.Decided Nov. 26, 1986.

Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
Arthur W. Bradley, appellant pro se.
John W. Toothman, U.S. Department of Justice, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order, granting judgment in favor of the defendant pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bradley v. Lehman, C/A No. 84-1276 (E.D.Va., Aug. 9, 1985).


2
AFFIRMED.